UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTIN AVERY HUGHES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:08-cr-00024-jpj-mfu-35)


Submitted:   September 21, 2010           Decided:   November 4, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Martin Avery Hughes, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Martin    Avery     Hughes      seeks       to        appeal     the    district

court’s order denying his motions to dismiss the indictment and

to suppress evidence, filed after the court sentenced Hughes to

262    months     of     imprisonment         following          his      guilty       plea    to

conspiracy to distribute and possess with intent to distribute

cocaine    and       cocaine   base,     in       violation          of   21    U.S.C.    § 846

(2006).     The Government has moved to dismiss the appeal based on

Hughes’ waiver of his appellate rights in his plea agreement.

Upon review of the plea agreement and the transcript of the Fed.

R. Crim. P. 11 hearing, we conclude that Hughes knowingly and

voluntarily      waived     his    right      to    appeal.           Moreover,        with    the

exception       of      Hughes’     claim          that        his     attorney        rendered

ineffective assistance, the issues Hughes seeks to appeal fall

squarely within the terms of the appellate waiver to which he

agreed.        With respect to Hughes’ claim that his trial counsel

rendered    ineffective        assistance,          we    conclude        that    ineffective

assistance      does     not   conclusively          appear          on   the    record       and,

therefore, decline to consider this claim on direct review.                                    See

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Accordingly, we grant the Government’s motion to dismiss the

appeal    in    part,     affirm    Hughes’        conviction,            and   deny    Hughes’

motion for transcripts at government expense.                              We dispense with

oral   argument         because    the     facts         and    legal      contentions        are

                                              2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    3